                       UNITED STATES DISTRICT COURT
                       WESTERN DISTRICT OF MISSOURI
                            SOUTHERN DIVISION


                            JUDGMENT IN A CIVIL CASE


JOHN WILLIAM RINGER,

             Movant,

v.                                             Case No. 20-03270-CV-S-MDH-P

UNITED STATES OF AMERICA,

             Respondent.




 O     JURY VERDICT. This action came before the Court for a trial by jury. The issues have
       been tried and the jury has rendered its verdict.

 x     DECISION OF THE COURT. This action came for consideration before the
       Court. The issues have been considered and a decision has been rendered.

      IT IS ORDERED AND ADJUDGED: The Court declines to issue a certificate
      of appealability and this case is dismissed as having been untimely filed.



 Entered on: December 14, 2020
                                                         PAIGE WYMORE-WYNN
                                                         CLERK OF COURT



                                                          /s/ K. Willis
                                                          (By) Deputy Clerk
